*293OPINION.
Love:
The petitioner contends that the debts in question were worthless in 1919 and the evidence tends to sustain in part this contention. But these debts were not charged off within the year. This omission, petitioner asserts, was an error which arose from the fact that a deduction was taken of the amount charged to bad debts in the process of balancing the accounts, and it was felt this amount represented approximately the loss for the year from bad debts.
The Revenue Act of 1918, section 234 (a) (5), requires that debts found to be worthless, in order to be deductible, must be charged off within the taxable year. A “ correction ” entry, made for the purpose of balancing the books, may not be construed into a charge-off of these debts. The record shows they were actually charged off over a period of five years, following the taxable year.

Judgment will be entered for the respondent.